DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct Species:
Species I, representative Fig. 1, wherein thermal interface is not positioned in an AC duct of a transportation device.
Species II, representative Fig. 2,  wherein thermal interface is positioned in an AC duct of a transportation device.
Species III, representative Fig. 3, wherein thermal interface positioned under an air permeable headliner.
Species IV, representative Fig. 4, with a sensor mounted on a belt driven rotor, wherein an electromotor drives said rotor via a belt.

Furthermore, the following Subspecies are present:

Subspecies A, wherein the thermally conductive segment is connected to an outer side of the outer wall of the thermally conductive housing, wherein thermal energy given off by the surroundings sensor is transferred via the thermal connection and the outer wall of the thermally conductive housing to the thermally conductive segment.
Subspecies B, wherein the thermally conductive segment is connected directly to the thermal connection, wherein the thermally conductive segment penetrates an outer wall of the thermally conductive housing, wherein the thermally conductive segment is thermally insulated from the outer wall of the thermally conductive housing, and wherein the thermally conductive segment is connected to the thermal interface.

The species / subspecies are independent or distinct because of patentably distinct and mutually exclusive characteristics thereof as explained above and shown on relevant species figures. In addition, these species / subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species / subspecies, or a single grouping of patentably indistinct species / subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
Restriction for examination purposes as indicated is proper because all these species / subspecies listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species / subspecies would require a different field of search (e.g., searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one species / subspecies will not likely be applicable to reject claims drawn to another species / subspecies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the species / subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species / subspecies or grouping of patentably indistinct species / subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species / subspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species / subspecies or grouping of patentably indistinct species / subspecies.
Should applicant traverse on the ground that the species / subspecies, or groupings of patentably indistinct species / subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species / subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species / subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species / subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835